Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 1 of 9 Page ID #:2222




                         UNITED STATES DISTRICT COURT                          JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. LA CV 20-11325-DOC-DFMx                                    Date: March 2, 2021

  Title: SOBA LIVING LLC ET AL V. CALIFORNIA PHYSICIANS SERVICE ET
        AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present



        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING IN PART AND
                                   DENYING IN PART PLAINTIFFS’
                                   MOTION TO REMAND AND FOR
                                   ATTORNEYS’ FEES AND COSTS
                                   [17]

       Before the Court is Plaintiffs’ Sobaliving LLC, et al. (“Plaintiffs”) Motion to
  Remand and for Attorneys’ Fees and Costs (“Motion”) (Dkt. 17). Having reviewed the
  moving papers submitted by the parties, the Court GRANTS Plaintiffs’ Motion to
  Remand and DENIES Plaintiffs’ request for attorneys’ fees and costs.

  I.    Background

        A.     Facts

         The following facts are drawn from Plaintiffs’ Complaint (Dkt. 1-2). Plaintiffs
  provide treatment services to individuals recovering from alcoholism and substance
  abuse. Compl. ¶ 10. These individuals were insured under health plans or health
  insurance policies administered by Defendants. Id. ¶ 11. Defendants issued these
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 2 of 9 Page ID #:2223
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

                                                                              Date: March 2, 2021
                                                                                           Page 2


  enrollees benefits documents, referred to as Evidence of Coverage (“EOC”) or Insurance
  Policies, which provide that the insureds have coverage for out-of-network drug and
  alcoholism treatments like those provided by Plaintiffs. Id. ¶ 12-13.

          Plaintiffs investigated the health coverage of Defendants’ enrollees prior to
  providing treatment. Id. ¶ 15. Plaintiffs contacted Defendants to obtain verifications of
  benefits and authorization to treat the individuals. Id. Defendants consistently verified
  that the patients were enrolled and that the requested treatments were covered benefits.
  Id. ¶ 16. Defendants further confirmed, by telephone and other means, that they would
  reimburse Plaintiffs for the treatments provided, pursuant to the applicable EOC or
  Insurance Policy. Id.

         Plaintiffs allege that Defendants intended to pay substantially less than what the
  benefits documents provided. Id. ¶ 23, 63-65. However, Defendants continued to
  represent to Plaintiffs that incoming patients had coverage for Plaintiffs’ treatments. Id.

         Plaintiffs treated many of Defendants’ enrollees in reliance on Defendants’
  verifications, representations, and commitments to pay. Id. ¶ 18. However, Defendants
  continually failed to reimburse Plaintiffs the amounts they had previously committed to
  pay, often refusing to pay any amount. Id. ¶ 22-23.

         In October 2019, Plaintiffs filed an action in California state court. Plaintiffs’
  Complaint includes only state law claims, including claims for breach of implied
  contract, breach of oral contract, promissory estoppel, open book account, intentional and
  negligent misrepresentation, and violation of the unfair competition law (“UCL”).
  Plaintiffs’ claims are not based on representations made directly by Defendants to
  Plaintiffs rather than assignment of rights under an insurance plan.

         B.     Procedural History

        Plaintiffs originally filed suit in the Superior Court of California, County of Los
  Angeles, on October 8, 2019 (Dkt. 1). Plaintiffs bring the following causes of action:

         (1) breach of oral contract;

         (2) breach of implied contract;

         (3) promissory estoppel;
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 3 of 9 Page ID #:2224
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

                                                                              Date: March 2, 2021
                                                                                           Page 3


         (4) open book account;

         (5) intentional misrepresentation;

         (6) negligent misrepresentation; and

         (7) violation of the Unfair Competition Law, California Business and Professional
             Code sections 17200 et seq.

  See generally Compl.

                On December 19, 2019, Plaintiffs provided Defendants with a spreadsheet
  of each individual claim for reimbursement at issue in this dispute. Mot. at 3. Plaintiffs
  have not since added any new or additional claims. Id.

                 During a meet and confer on November 18, 2020, Defendants took the
  position that the complaint sought benefits under health plans governed by the Employee
  Retirement Income and Security Act of 1974 (“ERISA”) and requested that Plaintiffs
  drop these claims. Id. On December 9, 2020, Plaintiffs responded that they would not
  drop the “purported ERISA claims”. Id.

         Defendants removed the action to this Court on December 15, 2020 (“Notice of
  Removal”) (Dkt. 1). Plaintiffs filed a Motion to Remand (Dkt. 17) on January 14, 2021.
  Defendants filed their Opposition to the Motion (Dkt. 30) on February 1, 2021, and
  Plaintiffs filed a Reply brief (Dkt. 31) on February 8, 2021.

  II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
  matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
  from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
  relevant part that “any civil action brought in a State court of which the district courts of
  the United States have original jurisdiction, may be removed . . . to the district court of
  the United States for the district and division embracing the place where such action is
  pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
  jurisdiction,” and the party seeking removal “bears the burden of establishing federal
  jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 4 of 9 Page ID #:2225
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

                                                                             Date: March 2, 2021
                                                                                          Page 4


  (emphasis added) (citations omitted). A federal court may order remand for lack of
  subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

         Federal courts have original jurisdiction over “all civil actions arising under the
  Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. For a case to arise
  under federal law, “a plaintiff’s well-pleaded complaint must establish either (1) that
  federal law creates the cause of action or (2) that the plaintiff’s asserted right to relief
  depends on the resolution of a substantial question of federal law. Federal jurisdiction
  cannot hinge upon defenses or counterclaims, whether actual or anticipated.” K2 Am.
  Corp. v. Roland Oil & Gas, LLC, 653 F.3d 1024, 1029 (9th Cir. 2011) (quoting Peabody
  Coal Co. v. Navajo Nation, 373 F.3d 945, 949 (9th Cir. 2004)). Additionally, when “an
  area of state law has been completely pre-empted” by federal law, a purported state law
  claim “is considered, from its inception, a federal claim, and therefore arises under
  federal law” within the meaning of § 1331. Id. (quoting Caterpillar Inc. v. Williams, 482
  U.S. 386, 393 (1987)).

         If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
  void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
  Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
  raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
  matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
  remand pursuant to 28 U.S.C. § 1447(c).

  III.   Discussion

         A. Timeliness of Removal

        Plaintiffs assert that the Court should remand this suit because Defendants’
  removal was untimely. Mot. at 5. Specifically, Plaintiffs contend Defendants failed to
  remove the case to federal court within 30 days of Plaintiffs’ complaint filed in October
  2019. Mot. at 5. Defendants counter that the 30-day removal period only began to run
  upon Defendants’ receipt of “paper from which it may first be ascertained that the case is
  … removable,” and that Defendants were unaware Plaintiffs’ complaint involved ERISA-
  governed health plans until December 9, 2020. Opp’n. at 3-4.

          Section 1446(b) creates two thirty-day windows for removing a case from state
  court. 28 U.S.C. § 1446. When the presence of federal jurisdiction is clear on the face of
  the complaint, defendants must file a notice of removal within thirty days of receiving the
  initial pleading. 28 U.S.C. § 1446(b)(1). When the complaint does not set forth grounds
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 5 of 9 Page ID #:2226
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

                                                                             Date: March 2, 2021
                                                                                          Page 5


  for federal jurisdiction, defendants must file their notice of removal within thirty days of
  receiving “a copy of an amended pleading, motion, order or other paper from which it
  may first be ascertained that the case ... is or has become removable.” 28 U.S.C. §
  1446(b)(3). The Ninth Circuit has explained: “notice of removability under § 1446(b) is
  determined through examination of the four corners of the applicable pleadings, not
  through subjective knowledge or a duty to make further inquiry.” Harris v. Bankers Life
  and Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). Thus, if the pleading or the paper is
  indeterminate as to removability, a defendant has no duty to inquire further. Id.

          Here, the removal time limit was triggered upon Defendants’ receipt of paper from
  which it was clear that the case is removable. See Mattel v. Bryant, 441 F. Supp. 2d 1081,
  1090 (C.D. Cal. 2005). “Correspondence between counsel qualifies as an ‘other paper’
  from which removability can be ascertained.” 28 U.S.C. § 1446(b)(3). Defendants were
  under no duty to investigate the facts that could support removal. See Jong v. Gen.
  Motors Corp., 359. F. Supp. 223, 224, 226 (N.D. Cal. 1973). Because it was not
  unequivocally clear to Defendants until the meet and confer on December 9, 2020 that
  Plaintiffs’ complaint involved ERISA-governed health plans, and Defendants removed
  less than 30 days later, the removal was timely and in compliance with 28 U.S.C. §
  1446(b)(3); See Mattel, 441 F. Supp. 2d at 1090 (removal time limit is “triggered only
  when the information supporting removal is unequivocally clear and certain”).

         B. Subject Matter Jurisdiction

         Plaintiffs assert that the matters should be remanded because this Court lacks
  subject matter jurisdiction over the claims at issue. Mot. at 8. Defendants contend that
  Plaintiffs’ state law causes of action are preempted by ERISA, giving rise to federal
  question jurisdiction. Opp’n. at 7.

          “A party seeking removal based on federal question jurisdiction must show . . .
  that the state-law causes of action are completely preempted by § 502(a) of ERISA.”
  Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 945 (9th Cir. 2009).
  The Ninth Circuit uses a two-part test to determine whether ERISA’s complete
  preemption provisions apply. Fossen v. Blue Cross & Blue Shield of Montana, Inc., 660
  F.3d 1102, 1107-1108 (9th Cir. 2011). Under this test, “a state law cause of action is
  completely preempted if (1) an individual, at some point in time, could have brought [the]
  claim under ERISA § 502(a)(1)(B) and (2) where there is no other independent legal duty
  that is implicated by a defendant’s actions.” Marin, 581 F.3d at 946, citing Aetna Health
  Inc. v. Davila, 542 U.S. 200, 210 (2004). “A state-law cause of action is preempted by §
  502(a)(1)(B) only if both prongs of the test are satisfied.” Id. at 947.
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 6 of 9 Page ID #:2227
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

                                                                              Date: March 2, 2021
                                                                                           Page 6


          Marin is instructive. In that case, a hospital allegedly phoned the administrator of
  an ERISA plan to confirm a prospective patient had insurance. Marin, 581 F.3d at 943.
  The hospital claimed the administrator orally verified the patient's coverage, authorized
  treatment, and agreed to cover 90% of the patient's medical expenses. Id. When the
  hospital billed the plan for the services, the plan only partially paid. Id. The hospital then
  filed suit in California state court alleging breach of an implied contract, breach of an oral
  contract, negligent misrepresentation, quantum meruit, and estoppel. Id. The defendant
  removed the suit to federal court on the ground that ERISA completely preempted the
  hospital's claims, and the hospital moved to remand. Id.

                        i. Davila’s First Prong

         Applying Davila, the Ninth Circuit held that the hospital's state-law claims had not
  been completely preempted, making removal improper. Marin, 581 F.3d at 943. In so
  holding, the Ninth Circuit found that the first prong of Davila was not satisfied, as the
  hospital's claims could not have been brought under § 502(a)(1)(B) of ERISA. Id. at 947.
  The Circuit reasoned that because the hospital was alleging it was owed additional
  payments under a contract formed between itself and the administrator, it was not a
  breach that their patients could assert through the ERISA plans. See id. at 948. In contrast
  with Davila, where the patients complained “only about denials of coverage promised
  under the terms of [their] ERISA-regulated employee benefit plans,” Davila, 542 U.S. at
  211, the hospital in Marin was complaining about a denial of payment promised under
  the terms of its own non-ERISA agreement with the administrator. Marin, 581 F. 3d at
  947.

          Similarly, here, Plaintiffs do not claim they are owed additional payments from
  Defendants based on the patients’ ERISA plans. See generally Compl.; see also Mot. at 8.
  Instead, Plaintiffs claim that they are owed money under an alleged separate contract
  formed between themselves and Defendants. See generally Compl. This is the same
  situation as Marin, where patients could not assert this claim as “the patients simply are
  not parties to the provider agreements between the [hospital] and Blue Cross. Marin,
  581 F.3d at 948 (internal quotation marks and citation omitted). Because the patients
  themselves could not bring this claim under ERISA, neither could Plaintiff as an assignee
  of the patients’ rights. See Blue Cross of Cal. v. Anesthesia Care Assocs. Med. Grp., Inc.,
  187 F.3d 1045, 1051 (9th Cir. 1999) (“[P]rovider-assignee stands in the shoes of the
  beneficiary, [and hence] has standing to sue under § 502(a)(1)(B) to recover benefits due
  under the plan.”).
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 7 of 9 Page ID #:2228
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

                                                                            Date: March 2, 2021
                                                                                         Page 7


         Defendants argue that because Plaintiffs could have sought additional payments as
  an assignee of benefits under the ERISA plans, the first Davila prong is satisfied. Opp’n.
  at 8. However, the Marin court rejected this same argument. See Marin, 581 F.3d at 948-
  49. The Ninth Circuit found that, while the hospital may have had a claim under ERISA,
  that did not preclude it from bringing “some other suit against Blue Cross based on some
  other legal obligation.” Id. at 948. Such is the case here.

          Plaintiffs pled a breach of contract claim arising from interactions between
  themselves and Defendants. See Compl. ¶¶ 16, 23, 63-65. As in Marin, Plaintiffs are not
  suing based on assignment from the patients of their rights under ERISA, but rather based
  on their own right pursuant to an independent obligation. Mot. at 9. Thus, Plaintiffs’
  “state-law claims based on its alleged [contract] were not brought, and could not have
  been brought, under § 502(a)(1)(B),” and the first prong of Davila is not satisfied. Marin,
  581 F.3d at 949.

                       i.   Davila’s Second Prong

         The Ninth Circuit in Marin also found the second Davila prong was not met
  because the alleged contract imposed an independent legal duty on the defendants to pay
  the hospital. Marin, 581 F.3d at 949. The Circuit noted that the state-law claims were not
  based on an obligation under an ERISA plan and would exist regardless of the
  plans. Id. at 950. As such, they were based on independent legal duties within the
  meaning of Davila. Id.

          Similar to Marin, Plaintiffs have alleged a contract was formed between
  themselves and Defendants. Compl. ¶¶ 16, 23, 63-65. Such a contract would create a
  claim for payment from Defendants regardless of the ERISA plans. Defendants attempt
  to distinguish Marin by arguing that the claims administrators in Marin, unlike here,
  agreed to pay a specific amount. Opp'n. at 11. Thus, Defendants contend Plaintiffs’
  causes of action seek payment “solely because it allegedly is provided for by the ERISA
  health plans, and Soba does not seek anything more”. Id. But lack of an agreement to pay
  a specific amount does not mean Plaintiffs’ only claim for payment is under the ERISA
  plans. See San Joaquin Gen. Hosp. v. United Healthcare Ins. Co., No.
  216CV01904KJMEFB, 2017 WL 1093835, at *3 (E.D. Cal. Mar. 23, 2017) (denying
  defendant's motion to dismiss plaintiff's oral and implied-in-fact contract claims despite
  lack of agreement on price because the court can fill in such a gap). Plaintiffs allege they
  are entitled to reimbursement from Defendants because of an implied-in-fact contract and
  oral contract, not because the ERISA plans so require. See generally Compl. Because
  Plaintiffs’ state-law claims do not derive from an obligation under ERISA, they are based
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 8 of 9 Page ID #:2229
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

                                                                            Date: March 2, 2021
                                                                                         Page 8


  on independent legal duties within the meaning of Davila. See Marin, 581 F.3d at 950.
  Therefore, the second prong of Davila is not satisfied.

         Consequently, because Plaintiffs’ state-law claims could not have been brought
  under ERISA § 502(a)(1)(B), and are based on independent legal duties, they are not
  completely preempted. See Davila, 542 U.S. at 210. Accordingly, removal was improper,
  and the Court hereby REMANDS this action to the state court.

  IV.   Costs and Fees

         When remanding a case, a court may, in its discretion, “require payment of just
  costs and any actual expenses, including attorney fees, incurred as a result of the
  removal.” 28 U.S.C. § 1447(c); see also Jordan v. Nationstar Mortg. LLC, 781 F.3d
  1178, 1184 (9th Cir. 2015). Typically, a court may only award fees and costs when “the
  removing party lacked an objectively reasonable basis for seeking removal.” Id. (quoting
  Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). In making this
  determination, courts should look at whether the removing party’s arguments are “clearly
  foreclosed” by the relevant case law. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062,
  1066-67 (9th Cir. 2008). The Ninth Circuit has further clarified that “removal is not
  objectively unreasonable solely because the removing party’s arguments lack merit,” id.
  at 1065, though a court need not find the removing party acted in bad faith before
  awarding fees under § 1447(c), Moore v. Permanente Med. Grp., 981 F.2d 443, 446 (9th
  Cir. 1992).

         The Court declines to award attorneys’ fees because, while not successful, it was
  not objectively unreasonable for Defendants to anticipate that ERISA-governed policies
  might warrant removal.

  V.    Disposition

         For the reasons set forth above, the Court REMANDS this action to the Superior
  Court of California, County of Los Angeles, and DENIES Plaintiffs’ request for
  attorneys’ fees and costs.

        The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                   Initials of Deputy Clerk: kd
Case 2:20-cv-11325-DOC-DFM Document 39 Filed 03/02/21 Page 9 of 9 Page ID #:2230
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

                                                               Date: March 2, 2021
                                                                            Page 9


   CIVIL-GEN
